DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .


Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.


Specification
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities: 
In lines 6-7 of [0048]: “… Each of the plurality of first pixel regions S1 of the first pixel regions S1 includes: …” should be changed to --… Each of the plurality of first pixel regions S1 includes: …--; 
In lines 6-8 of [0067]: “… Each of the plurality of second pixel regions S2 of the second pixel regions S2 includes: …” should be changed to --… Each of the plurality of second pixel regions S2 includes: …--; and 
In lines 3-4 of [0101]: “… when finger touch …” should be changed to --… when a finger touches …--.
Appropriate correction is required.

Claim Objections
4.	Claims 1-20 are objected to because of the following informalities:  
In line 2 of claim 1: “… wherein …” should be changed to --… wherein: …--; 
In line 8 of claim 1 and line 8 of claim 20: “… a plurality of first pixel areas …” should be changed to --… a plurality of first pixel regions …--;
In line 11 of claim 1 and line 11 of claim 20: “… the plurality of first pixel areas; …” should be changed to --… the plurality of first pixel regions; and …--;
In line 16 of claim 1, line 1 of claim 4, line 1 of claim 6, line  1 of claim 9, and line 16 of claim 20: “… the first pixel unit …” should be changed to --… the each of the first pixel units …--;
In line 3 of claim 4 and line 1 of claim 8: “… the first pixel region …” should be changed to --… the each of the first pixel regions …--;
In lines 3-4 of claim 10: “… a plurality of second pixel areas …” should be changed to --… a plurality of second pixel regions …--;
In line 6 of claim 10: “…the second pixel areas; …” should be changed to --… the second pixel regions; and …--;
In line 11 of claim 10: “… the fingerprint sensor …” should be changed to --… a fingerprint sensor …--; and 
In line 1 of claim 13 and line 1 of claim 18: “… the second pixel unit …” should be changed to --… the each of the second pixel units …--.


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (U.S. Pub. No. US 2021/0183959 A1) in view of Credelle (U.S. Pub. No.US 2008/0049048 A1).

As to claim 1, Hong (Figs. 1-5, 9 and 11) teaches a display panel (a display panel 10; Fig. 4) comprising a substrate (a substrate 100; Figs. 5 and 9A) and a plurality of pixel units (a pixel defining area 120) arranged on the substrate (the substrate 100) (Figs. 5 and 9A), wherein 
the substrate (the substrate 100) comprises a display area (a display area DA), the display area (a display area DA) comprises a plane display area (a non-bending area NBA) and a bending display area (a first bending area BA1 and a second bending area BA2), the bending display area (the first bending area BA1 and the second bending area BA2) is adjacent to the plane display area (the non-bending area NBA) (Figs. 5 and 9A), and at least part of normal lines of the bending display area (the first bending area BA1 and the second bending area BA2) is not parallel to a normal line of the plane display area (the non-bending area NBA) (Fig. 3 and 5); 
the bending display area (the first bending area BA1 and the second bending area BA2) comprises a plurality of first pixel areas (each of pixel areas including a third display element OLED3, a first display element OLED1 and a fifth display element OLED5) arranged in an array (Figs. 5 and 9A), and the plurality of pixel units comprise a plurality of first pixel units (pixel units each of which comprises a red sub-pixel corresponding to a third display element OLED3, a green sub-pixel corresponding to a first display element OLED1, and a blue sub-pixel corresponding to a fifth display element OLED5) which are respectively positioned in the plurality of first pixel areas (each of pixel areas including the third display element OLED3, the first display element OLED1 and the fifth display element OLED5) (Figs. 5 and 9A).
Hong does not expressly teach each of the plurality of first pixel regions includes a plurality of first pixel sub-regions and at least one second pixel sub-region, each of the plurality of first pixel units includes a plurality of first display sub-pixels and at least one color difference adjusting sub-pixel for adjusting a color difference of the first pixel unit, each of the first pixel sub-regions is provided with at least one of the plurality of first display sub-pixels, each of the second pixel sub-regions is provided with the at least one color difference adjusting sub-pixel, and the at least one second pixel sub-region is disposed adjacent to at least one of the plurality of first pixel sub-regions.
Credelle (Figs. 1-14) teaches 
each of the plurality of first pixel regions (each subpixel repeating group 1140) includes a plurality of first pixel sub-regions (sub-regions of two red subpixels, two green subpixels, and one blue subpixel) and at least one second pixel sub-region (sub-regions of two partial white subpixels and a partial blue subpixel), each of the plurality of first pixel units (first row and second row pixel units) includes a plurality of first display sub-pixels (two red subpixels, two green subpixels, and one blue subpixel) and at least one color difference adjusting sub-pixel (two partial white subpixels and a partial blue subpixel) for adjusting a color difference of the first pixel unit (the white subpixel is partially covered by the blue filter material, which drops the white transmission slightly, but also shifts the white point in the blue direction; [0051], lines 11-14; Fig. 11B), each of the first pixel sub-regions  (sub-regions of two red subpixels, two green subpixels, and one blue subpixel) is provided with at least one of the plurality of first display sub-pixels (two red subpixels, two green subpixels, and one blue subpixel), each of the second pixel sub-regions (sub-regions of two partial white subpixels and a partial blue subpixel) is provided with the at least one color difference adjusting sub-pixel (two partial white subpixels and a partial blue subpixel), and the at least one second pixel sub-region (sub-region of the two partial white subpixels and the partial blue subpixel) is disposed adjacent to at least one of the plurality of first pixel sub-regions (a sub-region of the left green subpixel) (Fig. 11B).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used two partial white subpixels and a partial blue subpixel as taught by Credelle in a display panel of Hong because the two partial white subpixels and the partial blue subpixel can be adjusted to reduce the difference in colors perceived according to the viewing angle of curved display area.

As to claim 2, Credelle teaches 
wherein a color of the at least one color difference adjusting sub-pixel (the partial blue subpixel) is the same as a color of at least one of the plurality of first display sub-pixels (the two blue subpixels), and a brightness of the at least one color difference adjusting sub-pixel is adjustable (the white subpixel is partially covered by the blue filter material, which drops the white transmission slightly, but also shifts the white point in the blue direction; [0051], lines 11-14; Fig. 11B).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used two partial white subpixels and a partial blue subpixel as taught by Credelle in a display panel of Hong because the two partial white subpixels and the partial blue subpixel can be adjusted to reduce the difference in colors perceived according to the viewing angle of curved display area.

As to claim 3, Credelle teaches 
wherein centers of the plurality of first pixel sub-regions (the R, G, B, R, B subpixel regions in the first row) and the second pixel sub-region (the W, B, W subpixel region) are located on the same straight line (a horizontal line passing through the centers thereof) (Fig. 11B).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used two partial white subpixels and a partial blue subpixel as taught by Credelle in a display panel of Hong because the two partial white subpixels and the partial blue subpixel can be adjusted to reduce the difference in colors perceived according to the viewing angle of curved display area.

As to claim 4, Credelle teaches 
wherein the first pixel unit (first row and second row pixel units) includes three first display sub-pixels (the R, G, and B sub-pixels) and one color difference adjustment sub-pixel (the partial B sub-pixel), the first pixel region (each subpixel repeating group 1140) includes three first pixel sub-regions (the R, G, B subpixel regions in the first row) and one second pixel sub-region (sub-region of a partial B subpixel), the three first display sub-pixels are respectively located in the three first pixel sub-regions (the R, G, B subpixels are located in the R, G, B sub-regions, respectively), and the color difference adjustment sub-pixel is located in the second pixel sub-region (the partial B subpixel is located in the rightmost sub-region) (Fig. 11B).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used two partial white subpixels and a partial blue subpixel as taught by Credelle in a display panel of Hong because the two partial white subpixels and the partial blue subpixel can be adjusted to reduce the difference in colors perceived according to the viewing angle of curved display area.

As to claim 5, Credelle teaches 
wherein the three first display sub-pixels are a red sub-pixel (an R subpixel), a green sub-pixel (a G subpixel), and a blue sub-pixel (a B subpixel), respectively, and the color difference adjustment sub-pixel has the same color (the blue color of the partial B subpixel) as one of the red sub-pixel, the green sub-pixel, and the blue sub-pixel (Fig. 11B).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used two partial white subpixels and a partial blue subpixel as taught by Credelle in a display panel of Hong because the two partial white subpixels and the partial blue subpixel can be adjusted to reduce the difference in colors perceived according to the viewing angle of curved display area.

As to claim 20, this claim differs from claim 1 in that claim 1 is a display panel claim whereas claim 20 is a display device claim.  Thus, claim 20 is analyzed as previously discussed with respect of claim 1.

7.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Credelle as applied to claim 1 above, and further in view of Yamamoto (U.S. Pub. No. US 2007/0064162 A1).

As to claim 8, Hong and Credelle teaches display panel of claim 1.
Hong and Credelle do not expressly teach wherein the first pixel region
includes three first pixel sub-regions and one second pixel sub-region, virtual lines connecting centers of the three first pixel sub-regions form a first shape of a right triangle, and the second pixel sub-region is located on a side of a hypotenuse of the first shape away from a right-angled point.
	Yamamoto (Figs. 1-7) teaches 
wherein the first pixel region includes three first pixel sub-regions (a red subpixel 1341 region, a green subpixel 1342 region and a blue subpixel 1343 region) and one second pixel sub-region (a white subpixel 1344 region), virtual lines connecting centers of the three first pixel sub-regions form a first shape of a right triangle (a right angle at the center of the red subpixel 1341), and the second pixel sub-region is located on a side of a hypotenuse of the first shape away from a right-angled point (the right top corner of the white subpixel 1344 is located on a side of the hypotenuse of the right triangle) (Fig. 2(2)).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a four-subpixel structure arranged in a square grid-like fashion as taught by Yamamoto in a display panel of Hong as modified by Credelle because the signal lines are not provided for each of the colors, that is, a common signal line for red and green and a common signal line for blue and white.

8.	Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Credelle as applied to claim 1 above, and further in view of Hsieh (U.S. Pub. No. US 2021/0109638 A1).

As to claim 10, Hong and Credelle teach the display panel of claim1.
Hong and Credelle do not expressly teach wherein the display area further comprises: a fingerprint identification area positioned in the plane
display area; the fingerprint identification area comprises a plurality of second pixel areas arranged in an array, and the pixel units further comprise a plurality of second pixel units respectively positioned in the second pixel areas; each of the plurality of second pixel regions includes a plurality of third pixel sub-regions and at least one fourth pixel sub-region,
each of the plurality of second pixel units includes a plurality of second display sub-pixels and at least one fingerprint light source sub-pixel for providing a light source to the fingerprint sensor upon fingerprint recognition, each of the third pixel sub-regions is provided with at least one of the plurality of second display sub-pixels, each of the fourth pixel sub-regions is provided with the at least one fingerprint light source sub-pixel, and the at least one fourth pixel sub-region is disposed adjacent to at least one of the plurality of third pixel sub-regions.
	Hsieh (Figs. 1-4, 5A and 6-8) teaches 
wherein the display area (an active area AA of the display panel 9C) further comprises: a fingerprint identification area (a plurality of zones for a fingerprint sensing array including a plurality of fingerprint sensing pixels) positioned in the plane display area (the active area AA) (Fig. 6A); the fingerprint identification area comprises a plurality of second pixel areas (an area of display pixels R, G, and B and a fingerprint sensing pixel FS) arranged in an array (Fig. 6E), and the pixel units further comprise a plurality of second pixel units (display pixels R, G, and B and a fingerprint sensing pixel FS) respectively positioned in the second pixel areas (Fig. 6E); each of the plurality of second pixel regions includes a plurality of third pixel sub-regions (an area of display pixels R, G, and B) and at least one fourth pixel sub-region (an area of a fingerprint sensing pixel FS) (Fig. 6E),
each of the plurality of second pixel units includes a plurality of second display sub-pixels (display pixels R, G, and B) and at least one fingerprint light source sub-pixel (a fingerprint sensing pixel FS) for providing a light source to the fingerprint sensor (a photodiode PD) upon fingerprint recognition (Figs. 6E and 7), each of the third pixel sub-regions is provided with at least one of the plurality of second display sub-pixels (the display pixels R, G, and B), each of the fourth pixel sub-regions is provided with the at least one fingerprint light source sub-pixel (the fingerprint sensing pixel FS), and the at least one fourth pixel sub-region (a region of the fingerprint sensing pixel FS) is disposed adjacent to at least one of the plurality of third pixel sub-regions (a region of the display pixel B) (Fig. 6E).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added fingerprint sensing as taught by Hsieh in a display panel of Hong as modified by Credelle because the fingerprint region sensing becomes standard functionality of a computing device to meet the emerging needs for enhancing security in various applications such as fingerprint identification in unlocking the computing device.

As to claim 11, Hsieh teaches 
wherein a color of the at least one fingerprint light source sub-pixel is the same as a color of at least one of the plurality of second display sub-pixels (when the light illuminates the fingerprint, it will generate reflected light ([0121], lines 3-4; that is, the color of the fingerprint sensing pixel FS is the same as a color of light emitted from one of the display pixels touched by a finger) (Figs. 6E and 7-8).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added fingerprint sensing as taught by Hsieh in a display panel of Hong as modified by Credelle because the fingerprint region sensing becomes standard functionality of a computing device to meet the emerging needs for enhancing security in various applications such as fingerprint identification in unlocking the computing device.

As to claim 12, Hsieh teaches 
wherein centers of the plurality of third pixel sub-regions (the area of display pixels R, G, and B) and the fourth pixel sub-region (the area of a fingerprint sensing pixel FS) are located on the same line (a horizontal line passing through the centers of the four pixels) (Fig. 6E).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added fingerprint sensing as taught by Hsieh in a display panel of Hong as modified by Credelle because the fingerprint region sensing becomes standard functionality of a computing device to meet the emerging needs for enhancing security in various applications such as fingerprint identification in unlocking the computing device.

As to claim 13, Hsieh teaches 
wherein the second pixel unit comprises three second display sub-pixels (display pixels R, G, and B) and one fingerprint light source sub-pixel (a fingerprint sensing pixel FS), the second pixel region comprises three third pixel sub-regions (regions of the display pixels R, G, and B) and one fourth pixel sub-region (a region of the fingerprint sensing pixel FS), the three second display sub-pixels (the display pixels R, G, and B) are respectively located in the three third pixel sub-regions (the regions of the display pixels R, G and B), and the fingerprint light source sub-pixel is located in the fourth pixel sub-region (the region of the fingerprint sensing pixel FS) (Fig. 6E).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added fingerprint sensing as taught by Hsieh in a display panel of Hong as modified by Credelle because the fingerprint region sensing becomes standard functionality of a computing device to meet the emerging needs for enhancing security in various applications such as fingerprint identification in unlocking the computing device.

As to claim 14, Hsieh teaches 
wherein the three second display sub-pixels are a red sub-pixel (a display pixel R), a green sub-pixel (a display pixel G), and a blue sub-pixel (a display pixel B), respectively, and the fingerprint light source sub-pixel has the same color as the green sub-pixel (when the light illuminates the fingerprint, it will generate reflected light ([0121], lines 3-4; that is, the color of the fingerprint sensing pixel FS is the same as a green color of light emitted from a display pixel G touched by a finger) (Figs. 6E and 7-8).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added fingerprint sensing as taught by Hsieh in a display panel of Hong as modified by Credelle because the fingerprint region sensing becomes standard functionality of a computing device to meet the emerging needs for enhancing security in various applications such as fingerprint identification in unlocking the computing device.


9.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Credelle as applied to claim 1 above, and further in view of Oh (U.S. Pub. No. US 2011/0310478 A1).

As to claim 19, Hong and Credelle teach the display panel of claim 1.
	Credelle also teaches 
each of the plurality of third pixel units (first row and second row pixel units) includes a plurality of third display sub-pixels (a red subpixel, a green subpixel, and a blue subpixel) and at least one transparent display sub-pixel (a white subpixel), each of the fifth pixel sub-regions (a region of the red subpixel, the green subpixel, and the blue subpixel)is provided with at least one of the plurality of third display sub-pixels (the red subpixel, the green subpixel, and the blue subpixel), each of the sixth pixel sub-regions (a region of the white subpixel) is provided with the at least one transparent display sub-pixel (the white subpixel), and the at least one sixth pixel sub-region (the region of the white subpixel) is disposed adjacent to at least one (the region of the blue subpixel) of the plurality of fifth pixel sub-regions (Fig. 2).
Hong and Credelle do not expressly teach wherein the display area further comprises: the front camera shooting area positioned in the plane
display area; the front camera shooting area comprises a plurality of third pixel areas which are arranged in an array, and the pixel units also comprise a plurality of third pixel units which are respectively positioned in the third pixel areas; each of the plurality of third pixel regions includes a plurality of fifth pixel sub-regions and at least one sixth pixel sub-region; each of the plurality of third pixel units includes a plurality of third display sub-pixels and at least one transparent display sub-pixel (a white subpixel), each of the fifth pixel sub-regions is provided with at least one of the plurality of third display sub-pixels, each of the sixth pixel sub-regions is provided with the at least one transparent display sub-pixel, and the at least one sixth pixel sub-region is disposed adjacent to at least one of the plurality of fifth pixel sub-regions.
	Oh (Figs. 1-11) teaches 
wherein the display area (a display unit 3) further comprises: the front camera shooting area (an area covering a camera hole 5) positioned in the plane display area (the display unit 3) (Figs. 1 and 10-11); the front camera shooting area comprises a plurality of third pixel areas (areas of pixels R, G, B, and W) which are arranged in an array (Figs. 10-11), and the pixel units also comprise a plurality of third pixel units (pixels of R, G, B, and W) which are respectively positioned in the third pixel areas (the areas of pixels R, G, B, and W); each of the plurality of third pixel regions includes a plurality of fifth pixel sub-regions (the areas of pixels R, G, and B) and at least one sixth pixel sub-region (an area of pixel W) (Figs. 10-11);
each of the plurality of third pixel units includes a plurality of third display sub-pixels (pixels R, G, and B) and at least one transparent display sub-pixel (a pixel W), each of the fifth pixel sub-regions (the areas of pixels R, G, and B)  is provided with at least one of the plurality of third display sub-pixels (the pixels R, G, and B), each of the sixth pixel sub-regions (each region of pixels W) is provided with the at least one transparent display sub-pixel (a pixel W), and the at least one sixth pixel sub-region (the region of the pixel W) is disposed adjacent to at least one (the region of the pixel R) of the plurality of fifth pixel sub-regions (Figs. 10-11).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a camera hole formed in a backlight unit as taught by Oh in a display panel of Hong as modified by Credelle because the camera hole is used to control driving of the white sub-pixel of a color filter substrate, thereby improving the dark area region of the back side of the camera hole.

Allowable Subject Matter
10.		Claims 6-7, 9 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, Hong, Credelle, Yamamoto, and Hsieh, either singularly or in combination, does not teach a limitation “wherein the first pixel unit includes four first display sub-pixels and one color difference adjustment sub-pixel, the first pixel region includes three first pixel sub-regions and one second pixel sub-region, two of the four first display sub-pixels are located in one of the three first pixel sub-regions and two other of the four first display sub-pixels are located in two other of the first pixel sub-regions of the three first pixel sub-regions, respectively, and the color difference adjustment sub-pixel is located in the second pixel sub-region” of claim 6, a limitation “wherein the first pixel unit includes three first display sub-pixels and one color difference adjustment sub-pixel, the three first display sub-pixels are respectively located in the three first pixel sub-regions, the color difference adjustment sub-pixel is located in the second pixel sub-region, the three first display sub-pixels are respectively a red sub-pixel, a green sub-pixel, and a blue sub-pixel, the color difference adjustment sub-pixel has the same color as one of the red sub-pixel, the green sub-pixel, and the blue sub-pixel, and virtual lines connecting centers of the second pixel sub-region and corner points at both ends of the hypotenuse of the first shape form a second shape of a right triangle” of claim 9, a limitation “wherein the second pixel unit comprises four second display sub-pixels and one fingerprint light source sub-pixel, the second pixel region comprises three third pixel sub-regions and one fourth pixel sub-region, two of the four second display sub-pixels are located in the same one of the three third pixel sub-regions, and two other of the four second display sub-pixels are located in two other of the third pixel sub-regions of the three third pixel sub-regions, respectively, and the fingerprint light source sub-pixel is located in the fourth pixel sub-region” of claim 15, and a limitation “wherein the second pixel region includes three third pixel sub-regions and one fourth pixel sub-region, virtual lines connecting centers of the three third pixel sub-regions form a third shape of a right triangle, and the fourth pixel sub-region is located on a side of a hypotenuse of the third shape away from a right angle point” of claim 17 in combination with other limitations of the base claim and any intervening claim(s).

Conclusion

11.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Won (U.S. Pub. No. US 2019/0065717 A1) is cited to teach an apparatus and method for obtaining biometric information using a light source corresponding to the biometric information in an electronic device.
Jin (U.S. Pub. No. US 2014/0247405 A1) is cited to teach a flexible display panel including a flexible substrate including a first region, second regions that extend from the first region and that have a curved surface, and a third region folded toward the second regions.

Inquiries 

12.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang-Su Yang whose telephone number is (571)270-7307. The examiner can normally be reached on Mon-Fri during 9:00am-6:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen, can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/KWANG-SU YANG/
Primary Examiner, Art Unit 2691